Name: Commission Regulation (EU) NoÃ 110/2010 of 5Ã February 2010 amending for the 120th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 9.2.2010 EN Official Journal of the European Union L 36/9 COMMISSION REGULATION (EU) No 110/2010 of 5 February 2010 amending for the 120th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 January 2010 the Sanctions Committee of the United Nations Security Council decided to remove five natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On the same data it decided to amend identifying data concerning several natural or legal persons, entities, bodies or groups on that list. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2010. For the Commission For the President JoÃ £o Vale DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Wakil Ahmad Mutawakil Abdul Ghaffar (alias Abdul Wakil Mutawakil). Title: Maulavi. Function: Minister of Foreign Affairs of the Taliban regime. Address: Spin Kalay intersection, Khan Mina district Ward, Khoshhal, Kabul, Afghanistan. Date of birth: 1970. Place of birth: Maiwand district, Kandahar province, Afghanistan. Passport No: (a) OR 35914 (Afghan passport issued 26.8.2005 valid until 27.3.2008). National identification No: 615565. Nationality: Afghan. (b) Mohammad Musa Hottak Abdul Mehdi. Title: (a) Maulavi, (b) Haji. Function: Deputy Minister of Planning of the Taliban regime. Address: Deh Now District Ward, Kabul, Afghanistan. Date of birth: 1954. Place of birth: Jelrez district, Maidan, Wardak province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Parliament elected from Wardak province, (b) Deputy Head of the Internal Security Committee of Afghanistan parliament as of May 2007. (c) Shams-us-Safa Aminzai. Function: Press-Centre, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. (d) Abdul Hakim Monib Mohammad Nazar. Title: Maulavi. Function: Deputy Minister of Frontier Affairs of the Taliban regime. Address: (a) Hazarkhel village, Zormat district, Paktia province, Afghanistan, (b) Uruzgan province, Afghanistan. Date of birth: 1974. Place of birth: Hazarkhel village, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Passport No: D 004548 (Afghan passport). National identification No: 22273. Other information: (a) Renounced the Taliban and joined the government representing the Zurmat district in the Loya Jirga, (b) Governor of Uruzgan province, Afghanistan, as of May 2007. (e) Fazl Mohammad Faizan Qamaruddin (alias Faiz Mohammad Faizan). Title: Maulavi. Function: Deputy Minister of Commerce of the Taliban regime. Address: Khair Kot district, Paktika province, Afghanistan. Date of birth: 1969. Place of birth: Khair Kot district, Paktika province, Afghanistan. Nationality: Afghan. Other information: Election registration card number is 07503858. (2) The entry Al-Haramain Foundation (United States of America). Address: (a) 1257 Siskiyou Blvd., Ashland, OR 97520, USA, (b) 3800 Highway 99 S, Ashland, OR 97520, USA, (c) 2151 E Division St, Springfield, MO 65803, USA under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Foundation (United States of America). Address: (a) 1257 Siskiyou Blvd., Ashland, OR 97520, USA, (b) 3800 Highway 99 S, Ashland, OR 97520, USA, (c) 2151 E Division St, Springfield, MO 65803, USA. Other information: The United States-based branch of Al-Haramain Foundation was formally established by Suliman Hamd Suleiman al-Buthe and an associate in 1997. Date of designation referred to in Article 2a (4) (b): 28.9.2004. (3) The entry Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel). Other information: (a) A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan veteran Kada Benchikha Larbi decided to oppose the head of GIA, (b) Estimated in November 2007 to comprise approximately 50 members, (c) Located in western Algeria under the heading Legal persons, groups and entities shall be replaced by the following: Djamat Houmat Daawa Salafia (alias (a) DHDS, (b) El-Ahouel, (c) Djamaat Houmah Al-Dawah Al-Salafiat, (d) Katibat el Ahouel). Other information: (a) A branch of GIA (Groupement islamique armÃ ©) formed as a result of the break that occurred in 1996 when Afghanistan veteran Kada Benchikha Larbi decided to oppose the head of GIA. The group was subsequently made part of the Organization of Al-Qaida in the Islamic Maghreb, (b) Estimated in November 2007 to comprise approximately 50 members, (c) Located in western Algeria. Date of designation referred to in Article 2a (4) (b): 11.11.2003. (4) The entry Sanabel Relief Agency Limited (alias (a) Sanabel Relief Agency (b) Sanabel L'il-Igatha (c) SRA (d) Sara (e) Al-Rahama Relief Foundation Limited). Address: (a) 63 South Rd, Sparkbrook, Birmingham B 111 EX, United Kingdom (b) 1011 Stockport Rd, Levenshulme, Manchester M9 2TB, United Kingdom (c) P.O. Box 50, Manchester M19 25P, United Kingdom (d) 98 Gresham Road, Middlesbrough, United Kingdom (e) 54 Anson Road, London NW2 6AD, United Kingdom. Other information: (a) website: http://www.sanabel.org.uk, (b) e-mail: info@sanabel.org.uk, (c) charity number: 1083469, (d) registration number: 3713110 under the heading Legal persons, groups and entities shall be replaced by the following: Sanabel Relief Agency Limited (alias (a) Sanabel Relief Agency (b) Sanabel L'il-Igatha (c) SRA (d) Sara (e) Al-Rahama Relief Foundation Limited). Address: (a) 63 South Rd, Sparkbrook, Birmingham B 111 EX, United Kingdom (b) 1011 Stockport Rd, Levenshulme, Manchester M9 2TB, United Kingdom (c) P.O. Box 50, Manchester M19 25P, United Kingdom (d) 98 Gresham Road, Middlesbrough, United Kingdom (e) 54 Anson Road, London NW2 6AD, United Kingdom. Other information: (a) charity number: 1083469, (b) registration number: 3713110. Date of designation referred to in Article 2a (4) (b): 7.2.2006. (5) The entry Moustafa Abbes (alias Mostafa Abbes). Address: Via Padova 82, Milan, Italy (previous address as at March 2004). Date of birth: 5.2.1962. Place of birth: Osniers, Algeria. Nationality: Algerian. Other information: (a) Released on 30.1.2006 from prison in Italy; (c) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004 under the heading Natural persons shall be replaced by the following: Moustafa Abbes (alias (a) Mostafa Abbes, (b) Mostafa Abbas, (c) Mustafa Abbas (d) Moustapha Abbes). Address: Via Padova 82, Milan, Italy (previous address as at March 2004). Date of birth: 5.2.1962. Place of birth: (a) Osniers, Algeria, (b) France. Nationality: Algerian. Other information: (a) Released from prison in Italy on 30.1.2006, (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (6) The entry Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma). Address: Via Lungotevere Dante, Rome, Italy (domicile). Date of birth: 7.9.1967. Place of birth: Algiers, Algeria. Other information: sentenced in absentia to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Fugitive as of September 2007 shall be replaced by the following Abd Al Wahab Abd Al Hafiz (alias (a) Ferdjani Mouloud, (b) Mourad, (c) Rabah Di Roma, (d) Abdel Wahab Abdelhafid (e) Said). Address: Via Lungotevere Dante, Rome, Italy (domicile). Date of birth: (a) 7.9.1967, (b) 30.10.1958 (c) 30.10.1968 Place of birth: Algiers, Algeria. Other information:. Fugitive as at June 2009. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (7) The entry Zulkifli ABDUL HIR (alias Musa Abdul Hir), Address: Seksyen 17, Shah Alam, Selangor, Malaysia; date of birth: 5 January 1966; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 11263265; national identification No: 660105-01-5297 under the heading Natural persons shall be replaced by the following: Zulkifli Abdul Hir (alias (a) Musa Abdul Hir, (b) Muslimin Abdulmotalib, (c) Salim Alombra, (d) Armand Escalante, (e) Normina Hashim, (f) Henri Lawi, (g) Hendri Lawi, (h) Norhana Mohamad, (i) Omar Salem, (j) Ahmad Shobirin, (k) Bin Abdul Hir Zulkifli, (l) Abdulhir Bin Hir, (m) Hassan, (n) Hogalu, (o) Hugalu, (p) Lagu, (q) Marwan). Address: Seksyen 17, Shah Alam, Selangor, Malaysia. Date of birth: (a) 5.1.1966, (b) 5.10.1966. Place of birth: Muar Johor, Malaysia. Nationality: Malaysian. Passport No: A 11263265. National identification No: 660105-01-5297 Other Information: (a) Mother's name is Minah Binto Aogist Abd Aziz, (b) Driver license number D2161572 issued in California, USA. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (8) The entry Jaber Abdallah Jaber Ahmad Al-Jalahmah (alias (a) Jaber Al-Jalamah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Place of birth: Al-Khitan area, Kuwait. Nationality: Kuwaiti. Passport No: (a) 101423404, (b) 2541451 (Kuwaiti passport which expires on 16.2.2017) under the heading Natural persons shall be replaced by the following Jaber Abdallah Jaber Ahmad Al-Jalahmah (alias (a) Jaber Al-Jalamah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Place of birth: Al-Khitan area, Kuwait. Nationality: Kuwaiti. Passport No: (a) 101423404, (b) 2541451 (Kuwaiti passport which expires on 16.2.2017), (c) 002327881. National identification No: 259092401188 (Kuwait). Date of Designation: referred to in Article 2a (4) (b): 16.1.2008. (9) The entry Farid Aider (alias Achour Ali). Address: Via Milanese, 5  20099 Sesto San Giovanni (MI), Italy. Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Fiscal code: DRAFRD64R12Z301C under the heading Natural persons shall be replaced by the following: Farid Aider (alias (a) Achour Ali, (b) Terfi Farid, (c) Abdallah). Address: (a) Via Milanese, 5  20099 Sesto San Giovanni (MI), Italy, (b) via Italia 89/A, Paderno Dungano (MI), Italy (domicile), (c) via Provinciale S. Maria Cubito 790, Marano di Napoli (NA), Italy (domicile). Date of birth: 12.10.1964. Place of birth: Algiers, Algeria. Other information: Fiscal code: DRAFRD64R12Z301.: Date of designation referred to in Article 2a September 2007(4) (b): 17.3.2004. (10) The entry Mohammad Hamdi Sadiq Al-Ahdal (alias (a) Al-Hamati, Muhammad, (b) Muhammad Muhammad Abdullah Al-Ahdal, (c) Abu Asim Al-Makki). Date of birth: 19.11.1971. Address: Jamal street, Al-Dahima alley, Al-Hudaydah, Yemen. Place of birth: Medina, Saudi Arabia. Nationality: Yemeni. Passport No: 541939 (Yemeni passport issued in Al-Hudaydah, Yemen, issued on 31.7.2000 in the name of Muhammad Muhammad Abdullah Al-Ahdal). National identification No: 216040 (Yemeni identity card number). Date of designation referred to in Article 2a (4) (b): 17.10.2001 under the heading Natural persons shall be replaced by the following: Mohammad Hamdi Mohammad Sadiq Al-Ahdal (alias (a) Al-Hamati, Muhammad, (b) Muhammad Muhammad Abdullah Al- Ahdal, (c) Mohamed Mohamed Abdullah Al-Ahdal (d) Abu Asim Al-Makki (e) Ahmed). Date of birth: 19.11.1971. Address: Jamal street, Al-Dahima alley, Al-Hudaydah, Yemen. Place of birth: Medina, Saudi Arabia. Nationality: Yemeni. Passport No: 541939 (Yemeni passport issued in Al-Hudaydah, Yemen, issued on 31.7.2000 in the name of Muhammad Muhammad Abdullah Al-Ahdal). National identification No: 216040 (Yemeni identity card number). Date of designation referred to in Article 2a (4) (b): 17.10.2001. (11) The entry Hamid Abdallah Ahmad Al-Ali (alias (a) Dr Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdalla Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Hamid Abdallah Ahmed Al-Ali, (h) Abu Salim). Date of birth: 20.1.1960. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: 1739010 (Kuwaiti passport issued on 26.5.2003 in Kuwait, expired on 25.5.2008.) under the heading Natural persons shall be replaced by the following: Hamid Abdallah Ahmad Al-Ali (alias (a) Dr Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Hamid Abdallah Ahmed Al-Ali, (h) Abu Salim). Date of birth: 20.1.1960. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: 1739010 (Kuwaiti passport issued on 26.5.2003 in Kuwait, expired on 25.5.2008.). Other information: Resident in Kuwait (as at Mar.2009). Date of designation referred to in Article 2a (4) (b):16.1.2008. (12) The entry Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Ayadi Chafiq Bin Muhammad; (b) Ben Muhammad Ayadi Chafik; (c) Ben Muhammad Aiadi; (d) Ben Muhammad Aiady; (e) Ayadi Shafig Ben Mohamed; (f) Ayadi Chafig Ben Mohamed; (g) Chafiq Ayadi; (h) Chafik Ayadi; (i) Ayadi Chafiq; (j) Ayadi Chafik; (k) Ajadi Chafik; (l) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany; (b) 129 Park Road, London NW8, England; (c) 28 ChaussÃ ©e de Lille, Mouscron, Belgium; (d) 20 Provare Street Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia); (e) Dublin, Ireland. Date of birth: (a) 21.3.1963; (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: (a) E423362 (Tunisian passport issued in Islamabad on 15.5.1988, expired on 14.5.1993); (b) 0841438 (Bosnia and Herzegovina passport issued on 30.12.1998, expired on 30.12.2003); (c) 0898813 (Bosnia and Herzegovina passport, issued on 30.12.1999 in Sarajevo, Bosnia and Herzegovina); (d) 3449252 (Bosnia and Herzegovina passport issued on 30.5.2001 by the Consular Office of Bosnia and Herzegovina in London, expired on 30.5.2006). National identification No: 1292931. Other information: (a) Belgian address above is a PO Box. Belgian authorities state that this person never resided in Belgium; (b) Reportedly living in Dublin, Ireland; (c) Father's name is Mohamed, mother's name is Medina Abid; (d) Associated with Al-Haramain Islamic Foundation; (e) Bosnia and Herzegovina citizenship withdrawn in July 2006 and he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a(4)(b): 17.10.2001 under the heading Natural persons shall be replaced by the following: Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Ayadi Chafiq Bin Muhammad; (b) Ben Muhammad Ayadi Chafik; (c) Ben Muhammad Aiadi; (d) Ben Muhammad Aiady; (e) Ayadi Shafig Ben Mohamed; (f) Ayadi Chafig Ben Mohamed; (g) Chafiq Ayadi; (h) Chafik Ayadi; (i) Ayadi Chafiq; (j) Ayadi Chafik; (k) Ajadi Chafik; (l) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany; (b) 129 Park Road, London NW8, England; (c) 28 ChaussÃ ©e de Lille, Mouscron, Belgium; (d) 20 Provare Street Sarajevo, (last registered address in Bosnia and Herzegovina); (e) Dublin, Ireland (residence as at August 2009). Date of birth: (a) 21.3.1963; (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: (a) E423362 (Tunisian passport issued in Islamabad on 15.5.1988, expired on 14.5.1993); (b) 0841438 (Bosnia and Herzegovina passport issued on 30.12.1998, expired on 30.12.2003); (c) 0898813 (Bosnia and Herzegovina passport, issued on 30.12.1999 in Sarajevo, Bosnia and Herzegovina); (d) 3449252 (Bosnia and Herzegovina passport issued on 30.5.2001 by the Consular Office of Bosnia and Herzegovina in London, expired on 30.5.2006). National identification No: 1292931. Other information: (a) Belgian address above is a PO Box. Belgian authorities state that this person never resided in Belgium; (b) Reportedly living in Dublin, Ireland; (c) Father's name is Mohamed, mother's name is Medina Abid; (d) Associated with Al-Haramain Islamic Foundation; (e) Bosnia and Herzegovina citizenship withdrawn in July 2006 and he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (13) The entry Fethi Ben Hassen Ben Salem Al-Haddad. Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: 28.6.1963. Place of birth: Tataouene, Tunisia. Nationality Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996, expired on 13.2.2001). Other information: (a) Italian fiscal code: HDDFTH63H28Z352V, (b) Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 22.3.2007 due to an order suspending the sentence under the heading Natural persons shall be replaced by the following: Fethi Ben Hassen Ben Salem Al-Haddad (alias (a) Fethi ben Assen Haddad, (b) Fathy Hassan Al Haddad). Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: (a) 28.6.1963. (b) 28.3.1963. Place of birth: Tataouene, Tunisia. Nationality Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996, expired on 13.2.2001). Other information: (a) Italian fiscal code: HDDFTH63H28Z352V, (b) Arrested on 16.12.2006. Released on 22.03.2007. Date of designation referred to in Article 2a (4) (b): 17.3.2004 (14) The entry Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address: Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: (a) Arrested in Belgium on 18.12.2001 (b) Released since the beginning of 2008. Date of designation referred to in Article 2a (4) (b): 3.9.2002 under the heading Natural persons shall be replaced by the following: Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address (a) Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium, (b) rue de l'agriculture 172, 1030 Schaerbeek Brussels, Belgium, (c) rue LÃ ©on ThÃ ©odore 107/1, 1090 Jette, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: (a) Arrested in Belgium on 18.12.2001, (b) Released since the beginning of 2008, re-arrested in June 209 for failing to comply with the terms of his conditional release. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (15) The entry Khalifa: Muhammad Turki Al-Subaiy (alias (a) Khalifa Mohd Turki Alsubaie; (b) Khalifa Mohd Turki al-Subaie; (c) Khalifa Al-Subayi; (d) Khalifa Turki bin Muhammad bin al-Suaiy). Date of birth: 1.1.1965. Nationality: Qatari. Passport No: 00685868 (Qatar). Identity card number: 26563400140 (Qatar). Other information: (a) Qatar-based terrorist financier and facilitator who has provided financial support to, and acted on behalf of, the senior leadership of Al- Qaida, including moving recruits to Al-Qaida training camps in South Asia. (b) In Jan. 2008, convicted in absentia by the Bahraini High Criminal Court for financing terrorism, undergoing terrorist training, facilitating the travel of others to receive terrorist training abroad, and for membership in a terrorist organization. (c) Arrested in Qatar in March 2008. Serving his sentence in Qatar (June 2008) under the heading Natural persons shall be replaced by the following: Khalifa: Muhammad Turki Al-Subaiy (alias (a) Khalifa Mohd Turki Alsubaie; (b) Khalifa Mohd Turki al-Subaie; (c) Khalifa Al-Subayi; (d) Khalifa Turki bin Muhammad bin al-Suaiy). Date of birth: 1.1.1965. Nationality: Qatari. Passport No: 00685868 (issued in Doha on 5.2.2006 and expiring on 4.2.2010). Identity card number: 26563400140 (Qatar). Address: Doha, Qatar. Other information: Arrested in Qatar in March 2008. Served his sentence in Qatar and has been released from detention. Mother's name is Hamdah Ahmad Haidoos. Date of designation referred to in Article 2a(4)(b): 10.10.2008. (16) The entry Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã  alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Other information: International arrest warrant issued by the Russian Government under the heading Natural persons shall be replaced by the following: Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Date of designation referred to in Article 2a (4) (b): 12.8.2003. (17) The entry Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Balmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: Son of Mohamed and Zohra Chemkha under the heading Natural persons shall be replaced by the following: Mokhtar Belmokhtar (alias (a) Belaouar Khaled Abou El Abass, (b) Belaouer Khaled Abou El Abass, (c) Belmokhtar Khaled Abou El Abes, (d) Khaled Abou El Abass, (e) Khaled Abou El Abbes, (f) Khaled Abou El Abes, (g) Khaled Abulabbas Na Oor, (h) Mukhtar Belmukhtar, (i) Abou Abbes Khaled, (j) Belaoua, (k) Belaour). Date of birth: 1.6.1972. Place of birth: Ghardaia, Algeria. Nationality: Algerian. Other information: (a) Son of Mohamed and Zohra Chemkha, (b) Active in Nothern Mali. Date of designation referred to in Article 2a (4) (b):11.11.2003.. (18) The entry Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy (previous address as at March 2004); (b) Piazza Trieste 11, Mortara, Italy (previous address as at October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. National identification No.: Italian fiscal code: DRMTMN54H07Z301T. Other information: (a) Released from prison in Italy on 30.7.2008; (b) Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004 under the heading Natural persons shall be replaced by the following: Othman Deramchi (alias Abou Youssef). Address: (a) Via Milanese 5, 20099 Sesto San Giovanni (MI), Italy (previous address as at March 2004); (b) Piazza Trieste 11, Mortara, Italy (previous address as at October 2002). Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. Italian fiscal code: DRMTMN54H07Z301T. Other information: Resided in Algeria as at November 2008. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (19) The entry Ali El Heit (alias (a) Kamel Mohamed, (b) AlÃ ¬ Di Roma). Address: (a) via D. Fringuello 20, Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3.1970, (b) 30.1.1971 (Kamel Mohamed). Place of birth: Rouiba, Algeria. Other information: Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Released on 5.10.2006. Arrested again on 11.8.2006 for terrorist offences. Detained in Italy as of September 2007 under the heading Natural persons shall be replaced by the following: Ali Mohamed El Heit (alias (a) Kamel Mohamed, (b) Ali Di Roma (c) Ali Il Barbuto). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria.. Address: (a) via D. Fringuello 20, Rome, Italy, (b) 3 via Ajraghi Milan, Italy (domicile). Other information: Mother's name is Hamadche Zoulicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (20) The entry Salim Ahmad Salim Hamdan (alias (a) Saqr Al-Jaddawi, (b) Saqar Al Jadawi (c) Saqar Aljawadi). Address: Shari Tunis, Sana'a, Yemen. Date of birth: 1965. Place of birth: (a) Al-Mukalla, Yemen, (b) Al-Mukala, Yemen. Nationality: Yemeni. Passport No: 00385937 (Yemeni passport). Other information: (a) Address is previous address, (b) transferred from United States custody to Yemen in November 2008. Date of designation referred to in Article 2a (4) (b): 25.1.2001 under the heading Natural persons shall be replaced by the following: Salim Ahmad Salim Hamdan (alias (a) Saqr Al-Jaddawi, (b) Saqar Al Jadawi, (c) Saqar Aljawadi, (d) Salem Ahmed Salem Hamdam). Address: Shari Tunis, Sana'a, Yemen. Date of birth: 1965. Place of birth: (a) Al-Mukalla, Yemen, (b) Al-Mukala, Yemen. Nationality: Yemeni. Passport No: 00385937 (Yemeni passport). Other information: (a) Address is previous address, (b) transferred from United States custody to Yemen in November 2008. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (21) The entry Abderrahmane Kifane. Address: via S. Biagio 32 or 35, Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Other information: Sentenced for a 20 months prison term in Italy on 22.7.1995 for providing support to the Armed Islamic Group (GIA). Sentenced to three years and six months of imprisonment by the Court of Appeal of Naples on 16.3.2004. A new trial will be held by decision of the Supreme Court under the heading Natural persons shall be replaced by the following: Abderrahmane Kifane. Address: via Padre Massimiliano Kolbe 25, Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Nationality Moroccan. Date of designation referred to in Article 2a (4) (b):17.3.2004. (22) The entry Uthman Omar Mahmoud (alias (a) Uthman, Al-Samman, (b) Uthman, Umar, (c) Al-Filistini, (d) Abu Qatada, (e) Takfiri, Abu Umr, (f) Abu Umar, Abu Omar, (g) Umar, Abu Umar, (e) Abu Ismail). Date of birth: (a) 30.12.1960, (b) 13.12.1960. Date of designation referred to in Article 2a(4)(b): 17.10.2001. Other information: In custody in the United Kingdom pending the outcome of deportation proceedings (as at March 2009) under the heading Natural persons shall be replaced by the following: Omar Mahmoud Uthman (alias (a) Al-Samman, (b) Umar Uthman, (c) Omar Mohammed, (d) Abu Qatada Al-Filistini, (e) Abu Umr Takfiri, (f) Abu Omar Abu Umar, (g) Abu Umar Umar (e) Abu Ismail). Date of birth: (a) 30.12.1960, (b) 13.12.1960. Place of Birth: Bethlehem, West Bank, Palestinian Territories. Nationality: Jordanian. Address: United Kingdom (since 1993). Other information: Detained in the United Kingdom between October 2002 and March 2005 and between August 2005 and June 2008. In custody in the United Kingdom since December 2008 (as at March 2009). Date of designation referred to in Article 2a(4)(b): 17.10.2001. (23) The entry Amran MANSOR (alias Henry), Kg. Sg. Tiram, Johor, Malaysia; date of birth: 25 May 1964; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 10326821; national identification No: 640525-01-5885 under the heading Natural persons shall be replaced by the following: Amran Mansor (alias Henry). Address: Kg. Sg. Tiram, Johor, Malaysia. Date of birth: 25.5.1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10326821. National identification No: 640525-01-5885. Other Information: Released from detention and believed to be in Indonesia. Date of designation referred to in Article 2a(4)(b) 9.9.2003. (24) The entry Noordin Mohammad Top (alias Nordin Mohd Top). Address: Kg. Sg. Tiram, Johor, Malaysia. Date of birth: 11.8.1969. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 9775183. National identification No: 690811-10-5873. Date of designation referred to in Article 2a (4) (b): 9.9.2003 under the heading Natural persons shall be replaced by the following: Noordin Mohammad Top (alias Nordin Mohd Top). Address: Kg. Sg. Tiram, Johor, Malaysia. Date of birth: 11.8.1969. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 9775183. National identification No: 690811-10-5873. Other Information: Confirmed to have died in Sept.2009. Date of designation referred to in Article 2a (4) (b): 9.9.2003. (25) The entry Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Address: Algeria. Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, 22.8.1973 in Morocco); (e) In prison in Germany as of August 2006; (f) Deported to Algeria in September 2007 under the heading Natural persons shall be replaced by the following: Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth (a) 31.12.1979 (b) 22.12.1973; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Address: Algeria. Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, born on 22.8.1973 in Morocco); (e) In prison in Germany as of August 2006; (f) Deported to Algeria in September 2007. Date of designation referred to in Article 2a(4)(b): 23.9.2003. (26) The entry Mubarak Mushakhas Sanad Mubarak Al-Bathali (alias (a) Mubarak Mishkhis Sanad Al-Bathali, (b) Mubarak Mishkhis Sanad Al-Badhali, (c) Mubarak Al-Bathali, (d) Mubarak Mishkhas Sanad Al-Bathali, (e) Mubarak Mishkhas Sanad Al-Bazali, (f) Mobarak Meshkhas Sanad Al-Bthaly). Address: Al-Salibekhat area, Kuwait. Date of birth: 1.10.1961. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: 101856740 (Kuwaiti passport issued on 12.5.2005, expired on 11.5.2007) under the heading Natural persons shall be replaced by the following: Mubarak Mushakhas Sanad Mubarak Al-Bathali (alias (a) Mubarak Mishkhis Sanad Al-Bathali, (b) Mubarak Mishkhis Sanad Al-Badhali, (c) Mubarak Al-Bathali, (d) Mubarak Mishkhas Sanad Al-Bathali, (e) Mubarak Mishkhas Sanad Al-Bazali, (f) Mobarak Meshkhas Sanad Al-Bthaly). Address: Al-Salibekhat area, Kuwait. Date of birth: 1.10.1961. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: (a) 101856740 (Kuwaiti passport issued on 12.5.2005, expired on 11.5.2007), (b) 002955916 (Kuwaiti passport). National identification No: 261122400761 (Kuwait). Date of designation referred to in Article 2a (4) (b): 16.1.2008. (27) The entry Yacine Ahmed Nacer (alias Yacine Di Annaba). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address: (a) rue Mohamed Khemisti 6, Annaba, Algeria, (b) vicolo Duchessa 16, Naples, Italy, (c) via Genova 121, Naples, Italy (domicile). Other information: Sentenced to five years of imprisonment by the Tribunal of Naples on 19.5.2005. Arrested in France on 5.7.2005 and extradited on 27.8.2005 to Italy. Detained as of September 2007 under the heading Natural persons shall be replaced by the following: Yacine Ahmed Nacer (alias (a) Yacine Di Annaba, (b) Il Lungo, (c) Naslano). Date of birth: 2.12.1967. Place of birth: Annaba, Algeria. Address:(a) rue Mohamed Khemisti 6, Annaba, Algeria, (b) vicolo Duchessa 16, Naples, Italy, (c) via Genova 121, Naples, Italy (domicile).(d) via San Bartolomeo, 12 Carvano (VA), Italy. Other information: Father's name is Ahmed Nacer Abderrahmane. Mother's name is Hafsi Mabtouka. Date of designation referred to in Article 2a (4) (b): 17.3.2004.